Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION

Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-19 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1, 12 limitation “demand of the bus to a capacity” is unclear.  

In applicant disclosure, the following identical disclosure found in Para. 7, 10 and 15 as Para. 4 below. 

[0004] According to an embodiment, a method includes receiving a netlist for a chip comprising a bus and determining, by one or more processors and based on the netlist, a first routing topology for the bus and through a routing region of the chip by comparing a demand of the bus to a capacity of a plurality of cells of the routing region. The method also includes generating a layout for the chip based on the first routing topology.

However, none provides distinct disclosure about what is the “demand” and what is “bus to a capacity”.

Some possible interpretations of the said limitations can be: 
(i) demand of the bus quantity in terms of bus current or speed or thermal, or spacing capacity.
(ii) demand of the bus geometry in terms of bus current or speed or thermal, or spacing capacity.
(iii) and so on.
Please notice that the possible interpretations are wide-open, unrelated and not distinct. 

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 9-13, 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Dobbs (US-PGPUB-NO:  US20200117521)(As to claim 1, 12, Dobbs discloses):1. (Original) A method comprising:receiving a netlist for a chip comprising a bus [Para. 13: "bus"; also, Para. 116, "netlist"];determining, by one or more processors and based on the netlist [Para. 7: "microprocessor"; also, Para. 116, "netlist"], a first routing topology for the bus and through a routing region of the chip by comparing a demand of the bus to a capacity [ [Para. 16: "routing" (i. e. the process of selecting the best path among components in the digital circuit network)]], of a plurality of cells of the routing region [Para. 62: "routes"];and generating a layout for the chip based on the first routing topology [Para. 179: " topology of the PIN and the needs of the algorithm calculating the automatic detour routing"].(As to claim 2, 13, Dobbs discloses):2. (Original) The method of claim 1, further comprising constructing, based on the netlist, a target for the bus [Para. 13: "bus"; also, Para. 116, "netlist"], wherein the bus comprises a plurality of pins of a source [Para. 13: "bus", "port"] connected to a plurality of pins of the target [Para. 67: "path", "routing" (i. e. the process of selecting the best path among components in the digital circuit network)], and wherein constructing the target comprises [Para. 18: "target"], determining a center pin of the plurality of pins, of the source and a center pin [ [Para. 179: "center, labeled “A"], of the plurality of pins of the target [Fig. 1 below].
    PNG
    media_image1.png
    501
    480
    media_image1.png
    Greyscale

(As to claim 9, 10, Dobbs discloses):9. (Original) The method of claim 1, further comprising undoing the first routing topology in response to determining that the first routing topology does not meet at least one of a timing requirement or a topology requirement [Para. 62: "routes", "interconnected", "static", "timing", "data"; also, Para. 16, "paths", "routing" (i. e. the process of selecting the best path among components in the digital circuit network), "connect"].(As to claim 11, Dobbs discloses):11. (Original) The method of claim 1, further comprising duplicating the first routing topology for a plurality of bits of the bus [Para. 16, 61: "path", "routing" (i. e. the process of selecting the best path among components in the digital circuit network)].(As to claim 19, Dobbs discloses):19. (Original) The apparatus of claim 12 [Para. 18: "tool"; also, Para. 19, "apparatus"], the hardware processor further configured to duplicate the first routing topology for a plurality of bits of the bus [Para. 7: "circuit", "microprocessor"; also, Para. 61, "circuit", "routes", "connect"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 3-8, 14-18
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851